Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fairing mounted / disposed on the wheel as recited in claims 11, 18, and 25 must be shown or the feature(s) canceled from the claim(s). The claims show a fairing over the wheel, but fail to disclose anything that resembles the fairing disposed on or mounted on the wheel.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of the fairing being mounted on the wheel as recited in each independent claim has no support in the drawings or the specification to the extent of explaining where on the wheel the fairing is mounted / disposed. Further, since the wheel rotates, the rotational / static status of the fairing is also not clear. In summary, this is a limitation that lacks adequate support in the application as originally filed to raise significant doubt that inventor had possession of such an invention of the fairing being mounted on the wheel. 
Specification
The disclosure is objected to because of the following informalities: [0012] the paragraph is incorrect. Fig. 3 does not show a vehicle fairing.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20050194079 to Hennig. 
Regarding claim 11, Hennig discloses a tire inflation system for a vehicle having a tire mounted to a wheel and a fairing 14 mounted, on or over the wheel (as evident from Fig. 2; also see claim 1, ln 1-4), the system comprising: a fluid pressure source ([0019], ln 1-5); and a rotary union mounted to the fairing, the rotary union being in sealed fluid communication with the fluid pressure source and the tire (as evident from Fig. 2).
Regarding claim 12, Hennig discloses the system of claim 11 wherein the rotary union being mounted to the fairing by a bracket 60 (wherein, for claim 12, the rotary union includes all components within 60).
Regarding claim 13, Hennig discloses the system of claim 11 wherein the rotary union comprising: a housing 60; a shaft 28 rotatably disposed in the housing (i.e. radially within the housing and rotatable to the extent that such is rotated to engage 22 via 23), the shaft being configured for fluid communication with the pressure source 16 ([0019, ln 19-20); a tee body 52 removably and non-rotatably coupled to the housing (as evident from Fig. 2), the tee body having a fluid channel formed therein for conveying pressurized fluid to the vehicle tire (as evident from Fig. 2); a tubular member 42 configured to convey pressurized fluid between the shaft and the tee body (as evident from Fig. 2), the tubular member having a first end sealingly disposed in the shaft (via 38) and a second end sealingly disposed in the tee body (via 50 as evident from Fig. 2).

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2579048 to Paul
Regarding claim 11, Paul discloses a tire inflation system for a vehicle having a tire mounted to a wheel and a fairing 34 (and the “not shown” fender/mud guards disclosed in col. 2, ln 41-43) mounted, on or over the wheel (as evident from Fig. 1), the system comprising: a fluid pressure source 18; and a rotary union 17 mounted to the fairing (as evident from Fig. 4), the rotary union being in sealed fluid communication with the fluid pressure source and the tire (as evident from Fig. 1; col. 3, ln 27-32).
Regarding claim 17, Paul discloses the system of claim 11, the fairing covering the wheel and at least part of said tire (as evident from Fig. 1 even more so with the associated fender / mudguard not shown as discussed above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of DE 10312089 A1 to Jambor et al. (“Jambor”) in further view of US 6435238 to Hennig.
Regarding claims 18 and 19, Paul discloses a tire inflation system including an air supply 18 mounted to a vehicle (see Fig. 1), the vehicle with a tire 15 mounted thereto (see Fig. 1), the vehicle having a bracket 34 supporting a fairing (see “not shown” fender/mud guards disclosed in col. 2, ln 41-43), the fairing disposed on or over the outboard side of the wheel (as evident from Fig. 1 at least with respect to the bracket which is part of the fairing) to substantially cover the outboard side of the wheel (see Fig. 1); a rotary union 17 mounted to the fairing  approximately at the axis of rotation (see Fig. 4) in sealed fluid communication with the air supply system  (as evident from Fig. 1; 4; col. 3, ln 27-32).
does not disclose that the fender / mud guards increase the aerodynamic efficiency of the vehicle. Jambor discloses such (e.g. see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing the aerodynamic characteristics of the vehicle, thus reducing fuel consumption. 
Paul also does not disclose that the tire inflation system also includes a vehicle air brake system. Hennig discloses such to the extent that the rotary joint and braking system are in fluid communication with each other (e.g. see Title; col. 2, lines 55-67 such that the communication occurs within the air supply).

Regarding claim 24, Paul in view of Jambor and Hennig discloses the system of claim 18 wherein the union is mounted to wheel facing side of the fairing (i.e. such that the union is mounted to the bracket and the fairing is mounted onto the bracket), said fairing covers the outboard side of a substantial portion of said tire mounted to an axle (as evident from Fig. 1 of Jambor with the same motivation provided in claim 18). 

Claims 25, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of US 4611847 to Sullivan.
Regarding claims 25, 26, and 28, Paul discloses a vehicle tire inflation system including: a fluid pressure source 18 mounted as part of a vehicle (see Fig. 1), the vehicle including a vehicle tire 15 having an axis of rotation and mounted to a vehicle wheel (see Fig. 1), the vehicle further including a fairing 34 (see “not shown” fender/mud guards disclosed in col. 2, ln 41-43) being disposed on or over the outboard side of said vehicle wheel at the axis of rotation (as evident from Fig. 1 and 4); and a rotary union 17 mounted to a wheel-facing side of said aerodynamic vehicle fairing (as evident from Fig. 4, the union is between the outboard side of the wheel and the wheel facing side of the fairing) approximately at the 
Paul does not disclose that the fairing functions as a cover to substantially cover the outboard side of the vehicle wheel and increase aerodynamic efficiency of the vehicle. Sullivan discloses such a fairing 20 on a commercial truck (claim 28) therein covering the entire (claim 26) outboard side of the wheel (see Fig. 1). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing the aerodynamic characteristics of the vehicle. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of Sullivan and in further view of US 4619303 to Bryan et al. (“Bryan”).
Regarding claim 27, Paul in view of Sullivan discloses the system of claim 25 but does not disclose that the pressure source being a vehicle brake system air supply. Bryan discloses such (see Abstract, Fig. 13). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing speed if desired and combining systems therein reducing the number of components such as reservoir tanks. 
Allowable Subject Matter
Claims 14-16 and 20-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617